Order Directing Motion for Order in Aid of Judgment to Trial Division:
*76Appellee’s motion for an order in aid of judgment came regularly for hearing on July 6, 1993. Both appellants and appellee appeared by counsel.
The motion is improperly before the Appellate Division of the High Court of American Samoa. Once jurisdiction over a matter is within the province of a cqurt, that jurisdiction continues to be in fprce regarding judgments arising out of the litigation. As stated in State v. Pritchard, 138 N.E.2d 233, 235 (Ind. 1956): "It is well established that once a court acquires jurisdiction over parties, the jurisdiction continues until the final disposition of the litigation including the enforcement of the judgment or decree." In Central National Bank v. Stevens, 169 US 432, 459 (1898), the ¡Supreme Court noted: "It is a doctrine of law too long established to require a citation of authorities, that, where a court has jurisdiction, it has a right to decide every question which occurs in the cause . . . ." This authority clearly extends to enforcing judgments, and removing obstacles to that judgment, Akers v. Stephenson, 469 S.W.2d 704, 706 (Ky 1970).
This motion rightfully belongs in the province of the Trial Division. Therefore, without expressing an opinion on the merits, this motion is hereby directed to the Trial Division for further proceedings.
It is so ordered.